On Motion for Rehearing.
On motion for rehearing, the appellees contend that it was error to reverse the trial court’s award for money *841previously paid. It is argued that the failure to find as to whether or not the payments were "voluntary” including whether there was compliance with Section 10 (1) of the city ordinance was not with regard to a material issue or one which was properly raised either below or in this court.
"Payments of taxes or other claims, made through ignorance of the law, or where the facts are all known, and there is no misplaced confidence and no artifice, deception, or fraudulent practice used by the other party, are deemed voluntary, and cannot be recovered back, unless made under an urgent and immediate necessity therefor, or to release person or property from detention, or to prevent an immediate seizure of person or property. Filing a protest at the time of payment does not change the rule.” Code § 20-1007. Hence, Code § 20-1007 prohibits recovery of "voluntary payments” even though a protest be made. This is a crucial matter in the case sub judice since the payments made fit within that category. Thus, the burden was on the plaintiff to establish that the payments were not "voluntary” within the purview of Code § 20-1007. See New York Life Ins. Co. v. Williamson, 53 Ga. App. 28, 36 (184 SE 755). One means by which the plaintiffs might have carried that burden was a showing that they acted in conformity with Section 10 (1) of the ordinance. However, the trial judge did not so find.
It should be noted that nothing held herein is to be construed so as to prevent a further hearing on the question of prior payments.

Motion for rehearing denied.